         Case 2:21-cv-00460-SMB Document 1 Filed 03/17/21 Page 1 of 4



1    Phillip H. Stanfield, Bar #011729
     David L. Stout, Jr., Bar #024857
2    Keith D. Collett, Bar #032453
     JONES, SKELTON & HOCHULI, P.L.C.
3    40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
4    Telephone: (602) 263-1700
     Fax: (602) 200-7877
5    pstanfield@jshfirm.com
     dstout@jshfirm.com
6    kcollett@jshfirm.com
7    Attorneys for Defendants
8
                              UNITED STATES DISTRICT COURT
9
                                    DISTRICT OF ARIZONA
10
     Ben M. Khiyar,                                     NO.
11
                                           Plaintiff,   NOTICE OF REMOVAL
12
                     v.
13
     Bancroft Tractor Leasing, LLC, a Texas
14   corporation; Rayner Fernandez Vazquez; John
     Does I-X; and Black and White Corporations
15   I-V,
16                                      Defendants.
17
                     Defendants, Bancroft Tractor Leasing, LLC and Rayner Fernandez Vazquez
18
     (“Removing Defendants”), hereby file the following Notice of Removal of this action,
19
     currently pending in the Superior Court of the State of Arizona, County of Maricopa, Case
20
     No. CV2021-050353, to the United States District Court for the District of Arizona,
21
     pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. As grounds for removal, Removing
22
     Defendant states as follows:
23
                 PROCEDURAL HISTORY
24
                     1.    The above-captioned case commenced when Plaintiff, Ben M.
25
     Kihyar, filed a Complaint in Superior Court in and for Maricopa County, on February 4.
26
     2021 (the “Complaint”). See Complaint, along with complete copy of Superior Court file,
27
     attached as Exhibit A.
28
     9206516.1


     9191625.1
         Case 2:21-cv-00460-SMB Document 1 Filed 03/17/21 Page 2 of 4



1                    2.     Defendant, Bancroft Tractor Leasing, LLC, was served with the
2    Complaint on February 25, 2021. Undersigned counsel has been authorized to accept
3    service for Defendant Rayner Vazquez, and service was effectuated via email on March
4    15, 2021.
5                TIMELINESS OF REMOVAL
6                    3.     Under 28 U.S.C. § 1446(b)(1), a notice of removal shall be filed
7    within thirty (30) days after the receipt by the defendants, through service or otherwise, of
8    a copy of the initial pleading setting forth the claim for relief upon which such action or
9    proceeding is based.
10                   4.     This Notice of Removal is filed within thirty (30) days after the
11   Complaint was served of Removing Defendant and, therefore, is timely. See 28 U.S.C. §
12   1446(b)(1).
13                   5.     A Notice of Filing Notice of Removal is being filed with the Superior
14   Court in and for Maricopa County. See Notice of Filing Notice of Removal (exclusive of
15   exhibits), attached as Exhibit B.
16               BASIS OF REMOVAL
17                   6.     This Court has original jurisdiction over this action pursuant to 28
18   U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and there is
19   complete diversity of citizenship. See 28 U.S.C. § 1332(a).
20                   7.     Plaintiff’s Complaint is based on an incident where he was allegedly
21   struck by a tractor trailer driven by Rayner Vazquez. Plaintiff’s Complaint alleges that
22   Vazquez was operating the tractor trailer within the scope of his employment or under the
23   direction of Removing Defendant. Plaintiff designated this case as “Tier 3” indicating his
24   claim for damages exceeds $300,000. Accordingly, the amount in controversy exceeds
25   $75,000.
26                   8.     According to Plaintiff’s Complaint, he is a resident of the State of
27   New York and presumably intends to remain there. He is thus considered a citizen of the
28   State of New York.
     9206516.1                                     2

     9191625.1
         Case 2:21-cv-00460-SMB Document 1 Filed 03/17/21 Page 3 of 4



1                  9.     Defendant Reynar is a resident of the State of Florida and intends to
2    reside there. He is thus considered a citizen of the State of Florida.
3                  10.    Defendant Bancroft Tractor Leasing, LLC is incorporated in the State
4    of Texas and its principal place of business is in Texas. Therefore it is considered a
5    citizen of the State of Texas.
6                  11.    Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants “who have
7    been properly joined and served must join in or consent to the removal of the action” for
8    all actions removed based on diversity of citizenship. Since Defendant Vazquez has not
9    been served, his consent for removal is not needed. Regardless, undersigned counsel
10   personally spoke with Defendant Vazquez and confirmed his consent to removal.
11                 WHEREFORE, Defendants, Bancroft Tractor Leasing LLC and Rayner
12   Vazquez request that the above action now pending in the Superior Court in and for
13   Maricopa County be removed to this Court.
14                 DATED this 17th day of March, 2021.
15                                               JONES, SKELTON & HOCHULI, P.L.C.
16
17                                               By /s/ Phillip H. Stanfield
                                                    Phillip H. Stanfield
18                                                  David L. Stout, Jr.
                                                    Keith D. Collett
19                                                  40 North Central Avenue, Suite 2700
                                                    Phoenix, Arizona 85004
20                                                  Attorneys for Defendants
21
22
23
24
25
26
27
28
     9206516.1                                     3

     9191625.1
         Case 2:21-cv-00460-SMB Document 1 Filed 03/17/21 Page 4 of 4



1                               CERTIFICATE OF SERVICE
2                 I hereby certify that on this 17th day of March 2021, I caused the foregoing

3    document to be filed electronically with the Clerk of Court through the CM/ECF System

4    for filing; and served on counsel of record via the Court’s CM/ECF system.

5
6
     /s/ Gail Hardin
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     9206516.1                                   4

     9191625.1
